--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3
Senior Officer
 

 
EMPLOYMENT AGREEMENT




     This Employment Agreement (the “Agreement”) is made effective as of March
1, 2004, by and between TIB Financial Corp. (the “Holding Company”), TIB Bank of
the Keys (the “Bank”), and Alma Shuckhart (the “Executive”).


WITNESSETH:




WHEREAS, the Holding Company and the Bank (collectively the “Company”) desire to
retain the services of and employ the Executive, and the Executive desires to
provide services to the Company, pursuant to the terms and conditions of this
Agreement.


NOW, THEREFORE, in consideration of the promises and of the covenants and
agreements herein contained, the Company and the Executive covenant and agree as
follows:


1.     Employment. Pursuant to the terms and conditions of this Agreement, the
Company agrees to employ the Executive and the Executive agrees to render
services to the Company as set forth herein, all effective as of the date set
forth above. Notwithstanding any other provision in this Agreement, the
employment of the Executive in accordance with the terms of this Agreement shall
be subject to the prior approval, as and to the extent required by law, of the
applicable federal banking agencies having jurisdiction over the Holding Company
and the Bank. This Agreement supercedes any prior employment agreement entered
into between the Company and the Executive prior to the date hereof, and any
such prior employment agreement is hereby terminated.


2.     Position and Duties; Records. During the term of this Agreement, the
Executive shall serve as Executive Vice President & chief Credit Officer of the
Holding Company and the Bank, and shall undertake such duties, consistent with
such titles, as may be assigned to him from time to time by the President and
Chief Executive Officer and/or Boards of Directors of the Holding Company and
the Bank (collectively referred to as the "Board"), including serving on Board
committees as appointed from time to time by the Board, and assisting in keeping
the Company in compliance with applicable laws and regulations. In performing
his duties pursuant to this Agreement, the Executive shall devote his full
business time, energy, skill and best efforts to promote the Company and its
business and affairs; provided that, subject to Sections 10, 12 and 13 of this
Agreement, the Executive shall have the right to manage and pursue personal and
family interests, and make passive investments in securities, real estate, and
other assets, and also to participate in charitable and community activities and
organizations, so long as such activities do not adversely affect the
performance by Executive of his duties and obligations to the Company. Upon
termination of the Executive's employment for any reason, he shall resign as a
director of the Holding Company and the Bank (if he is then serving in such
capacity). All files, records, documents, manuals, books, forms, reports,
memoranda, studies, data, calculations, recordings or correspondence, in
whatever form they may exist, and all copies, abstracts and summaries of the
foregoing, and all physical items related to the business of the Company, its
affiliates and their respective directors and officers, whether of a public
nature or not, and whether prepared by Executive or not, are and shall remain
the exclusive property of the Company, and shall not be removed from their
premises, except as required in the course of providing the services pursuant to
this Agreement, without the prior written consent of the Company. Such items
shall be promptly returned by the Executive on the termination of this Agreement
or at any earlier time upon the request of the Company.


3.     Term. The initial term of employment pursuant to this Agreement shall be
for a period of three years, commencing with the date set forth in Section 1 and
expiring (unless sooner terminated as otherwise provided in this Agreement or
unless otherwise renewed or extended as set forth herein) on the third
anniversary of this Agreement, which date, including any earlier date of
termination or any extended expiration date, shall be referred to as the
"Expiration Date". Subject to the provisions of Section 8 of this Agreement, the
term of this Agreement and the employment of the Executive by the Company
hereunder shall be deemed automatically renewed for successive periods of one
year each commencing on the third anniversary date of this Agreement and on each
anniversary date thereafter, unless either party gives the other written notice,
at least 180 days prior to the end of the then term of the Agreement, that such
party does not desire to renew this Agreement. After termination of the
employment of the Executive for any reason whatsoever, the Executive shall
continue to be subject to the provisions of Sections 10 through 17, inclusive,
of this Agreement; provided, however, that the Executive shall not be subject to
the provisions of Section 12 where the employment of the Executive is terminated
pursuant to Section 8(e), or where the term of employment is not renewed
pursuant to this Section 3.


4.     Compensation. During the term of this Agreement, the Company shall pay or
provide to the Executive as compensation for the services of the Executive set
forth in Section 2 hereof:


(a) A base annual salary of $160,000 during the first year of this Agreement,
such base annual salary to be subject to increase thereafter as the Board in its
discretion shall determine. The foregoing base salary shall be payable in such
periodic installments consistent with other employees of the Bank.


(b) Such annual incentive bonuses as may be established by the President and
Chief Executive Officer from time to time.


5.     Benefits and Insurance. The Bank shall provide to the Executive such
medical, health, and life insurance as well as any other benefits as the Board
shall determine from time to time. At a minimum, the Executive shall be entitled
to (i) participate in all employee benefit plans offered to the Bank's employees
generally, and (ii) life insurance coverage (payable to such beneficiary as the
Executive may designate from time to time). The Executive also shall be entitled
to participate in any group disability plan maintained by the Bank, with the
Bank paying to the Executive his base annual salary during any waiting period
imposed by such plan for the receipt of disability benefits thereunder.


6.     Vacation. The Executive may take up to four weeks of vacation time at
such periods during each year as the Board and the Executive shall determine
from time to time. The Executive shall be entitled to full compensation during
such vacation periods.


7.     Reimbursement of Expenses. The Bank shall reimburse the Executive for
reasonable expenses incurred in connection with his employment hereunder subject
to guidelines issued from time to time by the Board and upon submission of
documentation in conformity with applicable requirements of federal income tax
laws and regulations supporting reimbursement of such expenses.


8.     Termination. The employment of the Executive may be terminated as
follows:


(a) By the Company, by action taken by its Board or its President and Chief
Executive Officer, at any time and immediately upon written notice to the
Executive if said termination is for Cause. In the notice of termination
furnished to the Executive under this Section 8(a), the reason or reasons for
said termination shall be given and, if no reason or reasons are given for said
termination, said termination shall be deemed to be without Cause and therefore
termination pursuant to Section 8(f). Any one or more of the following
conditions shall be deemed to be grounds for termination of the employment of
the Executive for Cause under this Section 8(a):


(i) If the Executive shall fail or refuse to comply with the obligations
required of him as set forth in this Agreement or comply with the policies of
the Company established by the Board or its President and Chief Executive
Officer from time to time; provided, however, that for the first such failure or
refusal, the Executive shall be given written warning (providing at least a 10
day period for an opportunity to cure), and the second failure or refusal shall
be grounds for termination for Cause;


(ii) If the Executive shall have engaged in conduct involving fraud, deceit,
personal dishonesty, or breach of fiduciary duty;


(iii) If the Executive shall have violated any banking law or regulation,
memorandum of understanding, cease and desist order, or other agreement with any
banking agency having jurisdiction over the Company which, in the judgment of
the Board or its President and Chief Executive Officer, has adversely affected,
or may adversely affect, the business or reputation of the Company as determined
by the Board or its President and Chief Executive Officer;


(iv) If the Executive shall have become subject to continuing intemperance in
the use of alcohol or drugs which has adversely affected, or may adversely
affect, the business or reputation of the Company as determined by the Board or
its President and Chief Executive Officer;


(v) If the Executive shall have filed, or had filed against him, any petition
under the federal bankruptcy laws or any state insolvency laws; or


(vi) If any banking authority having supervisory jurisdiction over the Holding
Company or the Bank initiates any proceedings for removal of the Executive.


In the event of termination for Cause, the Company shall pay the Executive only
salary and vacation amounts accrued and unpaid as of the effective date of
termination.


(b)  By the Executive upon the lapse of 30 days following written notice by the
Executive to the Company of termination of his employment hereunder for Good
Reason (as defined below), which notice shall reasonably describe the Good
Reason for which the Executive's employment is being terminated; provided,
however, that if the Good Reason specified in such notice is such that there is
a reasonable prospect that it can be cured with diligent effort within 30 days,
the Company shall have the opportunity to cure such Good Reason, for a period
not to exceed 30 days from the date of such notice, and the Executive's
employment shall continue in effect during such time so long as the Company
makes diligent efforts during such time to cure such Good Reason. If such Good
Reason shall be cured by the Company during such time, the Executive's
employment and the obligations of the Company hereunder shall not terminate as a
result of the notice which has been given with respect to such Good Reason. Cure
of any Good Reason with or without notice from the Executive shall not relieve
the Company from any obligations to the Executive under this Agreement or
otherwise and shall not affect the Executive's rights upon the reoccurrence of
the same, or the occurrence of any other, Good Reason. For purposes of this
Agreement, the term "Good Reason" shall mean (i) any material breach by the
Company of any provision of this Agreement, or (ii) any significant reduction
(not pertaining to job performance issues), in the duties, responsibilities,
authority or title of the Executive as an officer of the Company.


If the Executive's employment is terminated by the Executive for Good Reason,
the Company shall for a period of 12 months thereafter (i) continue to pay to
the Executive the base annual salary in effect under Section 4(a) on the date of
said termination (or, if greater, the highest annual salary in effect for the
Executive within the 36 month period prior to said termination) plus an annual
amount equal to any bonus paid by the Company to the Executive during the 12
month period prior to said termination, such salary and bonus to be payable in
such periodic installments (and not as a lump sum payment) consistent with the
payroll periods for the Company's payments to its other employees; and (ii) pay
directly or reimburse the Executive for continued coverage in accordance with
the Consolidated Omnibus Budget Reconciliation Act under the Bank's medical
insurance plan.


(c)  By the Executive upon the lapse of 45 days following written notice by the
Executive to the Company of his resignation from the Company for other than Good
Reason; provided, however, that the Company, in its discretion, may cause such
termination to be effective at any time during such 45-day period. If the
Executive's employment is terminated because of the Executive's resignation, the
Company shall be obligated to pay to the Executive any salary and vacation
amounts accrued and unpaid as of the effective date of such resignation.


(d) If the Executive’s employment is terminated by the death of the Executive,
this Agreement shall automatically terminate, and the Company shall be obligated
to pay to the Executive's estate any salary, vacation, and bonus amounts accrued
and unpaid at the date of death. If the Executive is disabled (as such term is
defined in the disability insurance plan maintained by the Company), then the
Company shall have the right to terminate the Executive’s employment, in which
case the Company shall be obligated to pay to the Executive (i) any salary,
vacation and bonus amounts accrued and unpaid at the date of such termination of
employment, and (ii) continued salary payments (not to exceed 30 days) until the
Executive is eligible to receive payments under the Company's disability
insurance plan.


(e) If after a Change of Control, the Executive's employment is terminated, his
duties are materially reduced, his base salary is reduced, his employment is
relocated more than 50 miles from his residence or his participation in any
employee benefit plan is materially reduced or adversely affected, and the
Executive does not consent to such change, then the Executive shall be entitled
to receive promptly thereafter in a lump sum payment an amount equal to two
times the average base annual salary received by the Executive during the three
year period prior to such termination. Any termination by the Executive pursuant
to this Section 8(e) shall be in lieu of any other termination benefits that the
Executive would have otherwise received under any other provision of this
Section 8. For purposes of this Agreement, a Change of Control shall mean a
merger in which the Holding Company is not the surviving entity, the acquisition
of the Bank by means of a merger, consolidation or purchase of 80% or more of
its outstanding shares, or the acquisition by any individual or group of
beneficial ownership of more than 50% of the outstanding shares of Holding
Company common stock. The term "group" and the concept of beneficial ownership
shall have such meanings ascribed thereto as set forth in the Securities
Exchange Act of 1934, as amended (the "1934 Act"), and the regulations and rules
thereunder.


(f) By the Company, by action taken by its Board or its President and Chief
Executive Officer, at any time if said termination is without Cause. If the
Executive's employment is terminated by the Company without Cause, the Company
shall for a period of 12 months thereafter, (i) continue to pay to the Executive
the base annual salary in effect under Section 4(a) on the date of said
termination (or, if greater, the highest annual salary in effect for the
Executive within the 36 month period prior to said termination) plus an annual
amount equal to any bonus paid by the Company to the Executive during the 12
month period prior to said termination, such salary and bonus to be payable in
such periodic installments (and not as a lump sum payment) consistent with the
payroll periods for the Company's payments to its other employees; and (ii)
reimburse the Executive for continued coverage in accordance with the
Consolidated Omnibus Budget Reconciliation Act under the Bank's medical
insurance plan.


(g) Excise Tax. In the event that any consideration or other amount paid or
payable to Executive hereunder as well as any other agreements between the
Executive and the Company constitutes or is deemed to be an “excess parachute
payment” within the meaning of Section 280G(b) of the Internal Revenue Code of
1986 (or any other amended or successor provision) that is subject to the tax
imposed pursuant to Section 4999 of the Internal Revenue Code of 1986 (or any
other amended or successor provisions) (“Excise Tax”), the Company shall pay to
Executive an amount (“Gross-Up Amount”) that, after reduction of the amount of
such Gross-Up Amount for all federal, state and local tax to which the Gross-Up
Amount is subject (including the Excise Tax to which the Gross-Up Amount is
subject) is equal to the amount of the Excise Tax to which such amount
constituting an excess parachute payment is subject. For purposes of determining
the amount of any Gross-Up Amount, Executive shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation in the
calendar year in which the Gross-Up Amount is to be made and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of residence of Employee on the date the excess parachute payment is made, net
of the maximum reduction in federal income taxes that could be obtained from the
deduction of such state and local taxes.


9.     Notice. All notices permitted or required to be given to either party
under this Agreement shall be in writing and shall be deemed to have been given
(a) in the case of delivery, when addressed to the other party as set forth at
the end of this Agreement and delivered to said address, (b) in the case of
mailing, three days after the same has been mailed by certified mail, return
receipt requested, and deposited postage prepaid in the U.S. Mails, addressed to
the other party at the address as set forth at the end of this Agreement, and
(c) in any other case, when actually received by the other party. Either party
may change the address at which said notice is to be given by delivering notice
of such to the other party to this Agreement in the manner set forth herein.


10.    Confidential Matters. The Executive is aware and acknowledges that the
Executive shall have access to confidential information by virtue of his
employment. The Executive agrees that, during the period of time the Executive
is retained to provide services to the Company, and thereafter subsequent to the
termination of Executive's services to the Company for any reason whatsoever,
the Executive will not release or divulge any confidential information
whatsoever relating to the Company or its business, to any other person or
entity without the prior written consent of the Company. Confidential
information does not include information that is available to the public or
which becomes available to the public other than through a breach of this
Agreement on the part of the Executive. Also, the Executive shall not be
precluded from disclosing confidential information in furtherance of the
performance of his services to the Company or to the extent required by any
legal proceeding.


11.     Injunction Without Bond. In the event there is a breach or threatened
breach by the Executive of the provisions of Sections 10, 12, or 13, the Company
shall be entitled to an injunction without bond to restrain such breach or
threatened breach, and the prevailing party in any such proceeding will be
entitled to reimbursement for all costs and expenses, including reasonable
attorneys' fees in connection therewith. Nothing herein shall be construed as
prohibiting the Company from pursuing such other remedies available to it for
any such breach or threatened breach including recovery of damages from the
Executive.


12.     Noncompetition. The Executive agrees that during the period of time the
Executive is retained to provide services to the Company, and thereafter for a
period of one year subsequent to the termination of Executive's services to the
Company for any reason whatsoever (except where the employment of the Executive
is terminated pursuant to Section 8(e), or where the term of employment is not
renewed pursuant to Section 3), Executive will not enter the employ of, or have
any interest in, directly or indirectly (either as executive, partner, director,
officer, consultant, principal, agent or employee), any other bank or financial
institution or any entity which either accepts deposits or makes loans (whether
presently existing or subsequently established) and which has an office located
within a radius of 50 miles of any office of the Bank (a “Competitive
Activity”); provided, however, that the foregoing shall not preclude any
ownership by the Executive of an amount not to exceed 5% of the equity
securities of any entity which is subject to the periodic reporting requirements
of the 1934 Act and the shares of Company common stock owned by the Executive at
the time of termination of employment. Notwithstanding any other provision in
this Agreement, if the Executive is receiving severance payments from the
Company pursuant to Sections 8(b) or (f), then the Executive shall not be
entitled to receive any such severance payments which are after one year
subsequent to the termination of the Executive's services to the Company if the
Executive following such one-year period engages in any Competitive Activity.


13.     Nonsolicitation; Noninterference; Nondisparagement. The Executive agrees
that during the period of time the Executive is retained to provide services to
the Company, and thereafter for a period of one year subsequent to the
termination of Executive's services to the Company for any reason whatsoever,
the Executive will not (a) solicit for employment by Executive, or anyone else,
or employ any employee of the Company or any person who was an employee of the
Company within 12 months prior to such solicitation of employment; (b) induce,
or attempt to induce, any employee of the Company to terminate such employee's
employment; (c) induce, or attempt to induce, anyone having a business
relationship with the Company to terminate or curtail such relationship or, on
behalf of himself or anyone else, to compete with the Company; or (d) permit
anyone controlled by the Executive, or any person acting on behalf of the
Executive or anyone controlled by an employee of the Executive to do any of the
foregoing. The Executive .also agrees that during the term of this Agreement and
thereafter, the Executive will not disparage, denigrate or comment negatively
upon, either orally or in writing, the Company, any of its affiliates, or any of
their respective officers or directors, to or in the presence of any person or
entity, unless compelled to act by subpoena or other legal mandate.


14.     Remedies. The Executive agrees that the restrictions set forth in this
Agreement are fair and reasonable. The covenants set forth in this Agreement are
not dependent covenants and any claim against the Company, whether arising out
of this Agreement or any other agreement or contract between the Company and
Executive, shall not be a defense to a claim against Executive for a breach or
alleged breach of any of the covenants of Executive contained in this Agreement.
It is expressly understood by and between the parties hereto that the covenants
contained in this Agreement shall be deemed to be a series of separate
covenants. The Executive understands and agrees that if any of the separate
covenants are judicially held invalid or unenforceable, such holding shall not
release him from his obligations under the remaining covenants of this
Agreement. If in any judicial proceedings, a court shall refuse to enforce any
or all of the separate covenants because taken together they are more extensive
(whether as to geographic area, duration, scope of business or otherwise) than
necessary to protect the business and goodwill of the Bank, it is expressly
understood and agreed between the parties hereto that those separate covenants
which, if eliminated or restricted, would permit the remaining separate
covenants or the restricted separate covenant to be enforced in such proceeding
shall, for the purposes of such proceeding, be eliminated from the provisions of
this Agreement or restriction, as the case may be.


15.     Invalid Provision. In the event any provision should be or become
invalid or unenforceable, such facts shall not affect the validity and
enforceability of any other provision of this Agreement. Similarly, if the scope
of any restriction or covenant contained herein should be or become too broad or
extensive to permit enforcement thereof to its full extent, then any such
restriction or covenant shall be enforced to the maximum extent permitted by
law, and Executive hereby consents and agrees that the scope of any such
restriction or covenant may be modified accordingly in any judicial proceeding
brought to enforce such restriction or covenant.


16.     Governing Law. This Agreement shall be construed in accordance with and
shall be governed by the laws of the State of Florida.


17.     Arbitration. Except for injunctive relief as provided in Section 11
above, all disputes between the parties hereto concerning the performance,
breach, construction or interpretation of this Agreement, or in any manner
arising out of this Agreement, shall be submitted to binding arbitration in
accordance with the rules of the American Arbitration Association, which
arbitration shall be carried out in the manner set forth below:


(a)  Within fifteen (15) days after written notice by one party to the other
party of its demand for arbitration, which demand shall set forth the name and
address of its designated arbitrator, the other party shall select its
designated arbitrator and so notify the demanding party. Within fifteen (15)
days thereafter, the two arbitrators so selected shall select the third
arbitrator. The dispute shall be heard by the arbitrators within sixty (60) days
after selection of the third arbitrator. The decision of any two arbitrators
shall be binding upon the parties. Should any party or arbitrator fail to make a
selection, the American Arbitration Association shall designate such arbitrator
upon the application of either party. The decision of the arbitrators shall be
final and binding upon the Company, its successors and assigns, and upon
Executive, his successors and representatives, as the case may be.


(b) Unless the Parties agree otherwise, the arbitration proceedings shall take
place in the city where the headquarters of the Holding Company is located, and
the judgment and determination of such proceedings shall be binding on all
parties thereto. Judgment upon any award rendered by the arbitrators may be
entered into any court having competent jurisdiction without any right of
appeal.


(c) Each party shall bear its or his own expenses of arbitration, and the
expenses of the arbitrators and the arbitration proceeding shall be shared
equally. However, if in the opinion of a majority of the arbitrators, any claim
or defense was unreasonable, the arbitrators may assess, as part of their award,
all or any part of the arbitration expenses of the other party (including
reasonable attorneys' fees) and of the arbitrators and the arbitration
proceeding against the party raising such unreasonable claim or defense.


18.     Binding Effect. This Agreement shall be binding on and inure to the
benefit of the parties hereto and their respective successors and legal
representatives and beneficiaries.


19.     Effect on Other Agreements. This Agreement and the termination thereof
shall not affect any other agreement between the Executive and the Company, and
the receipt by the Executive of benefits thereunder.


20.     Miscellaneous. The rights and duties of the parties hereunder are
personal and may not be assigned or delegated without the prior written consent
of the other party to this Agreement. The captions used herein are solely for
the convenience of the parties and are not used in construing this Agreement.
Time is of the essence of this Agreement and the performance by each party of
its or his duties and obligations hereunder.


21.     Complete Agreement. This Agreement constitutes the complete agreement
between the parties hereto with respect to the subject matter hereof and
incorporates all prior discussions, agreements and representations made in
regard to the matters set forth herein. This Agreement may not be amended,
modified or changed except by a writing signed by the party to be charged by
said amendment, change or modification.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




TIB FINANCIAL CORP.
 
 
TIB BANK OF THE KEYS
 
By:
/s/ Edward V. Lett
 
By:
/s/ Edward V. Lett
 
Edward V. Lett
   
Edward V. Lett
 
President and Chief Executive Officer
   
President and Chief Executive Officer
         






   
“EXECUTIVE”
   
By:
/s/ Alma Shuckhart
     
Alma Shuckhart, individually
   
 
 
     
 
       




